DETAILED ACTION

Currently pending claims are 1 – 20.

Claim Objection
Claims 7 and 19 are objected to because of the following informalities (and Examiner respectfully request to correct as follows): “at least one processor” should be replaced with “at least one hardware processor (or at least one processor device)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 & 19 are rejected under 35 U.S.C. 101 because the claimed invention may be directed to software per se which is directed to non-statutory subject matter.  Examiner notes for a system / device claim, at least one recited element, in the claim body, must be a hardware component; however, the claim may be reasonably interpreted as being not limited to hardware elements according to the disclosure of the specification (SPEC-PG.PUB: Para [0149] Last sentence: functional units may be implemented as combinations of software and hardware – i.e. which is not limited to a "hardware processor", wherein  a functional unit may take the form of “software”) and thus the claim may be merely directed to software per se as a non-statutory in the claim body, for example, to explicitly include (comprise) “at least one hardware processor (or computing device or processor device) configured for:”.   Any other claims not addressed are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (U.S. Patent 2019/0373472). 

As per claim 1, 7 & 13, Smith teaches a method for configuring a networking device, the method comprising: 
storing, in a distributed ledger, a smart contract defining network configuration information for the networking device, the networking device being in an unconfigured state when initially deployed in a network (Smith: Figure 19, Figure 24 / E-2416 & Figure 20, Para [0311] – [0312] and Pra [0397] / [0399]: the configuration information of an IoT (Internet of Things) network device is stored at a specific block of a blockchain network that is associated with a smart contract to prevent other malicious devices compromising the configuration scripts to gain access to the IoT device); 
after the networking device is deployed in the network, registering the networking device in the distributed ledger and executing the smart contract (Smith: see above & Figure 21 / E-2118 and Para [0332] / [0333]: executing (running) the smart contract code after reading (accessing) the stored smart contract which is associated with the configuration information); and 
transmitting output from execution of the smart contract for receipt by the networking device, the output comprising the network configuration information for the networking device (Smith: see above & Figure 31 and Figure 24 / E-2420: provision the configuration information to the IoT network device).  

As per claim 14, 19 & 20, Smith teaches method implemented in a networking device, the method comprising: 
after deployment in a network, requesting registration of the networking device in a distributed ledger maintained in a distributed ledger platform (Smith: see above & Figure 19 / E-1920 – E-1924, Para [0311] – [0312] and Para [0332] / [0333]: after deployment and powering up an IoT (Internet of Things) network device, checking the trust policy (rules), by an associated IoT Hub system, for registering and configuring the IoT device); 
receiving, from the distributed ledger platform, network configuration information, wherein the network configuration information is output from execution of a smart contract in the distributed ledger (Smith: see above, Figure 21 / E-2118, Figure 19 & Figure 24 / E-2416 & Figure 20, Para [0332] / [0333] and Para [0332] / [0333]: (a) the configuration information of an IoT (Internet of Things) network device is stored at a specific block of a blockchain network that is associated with a smart contract to prevent other malicious devices compromising the configuration scripts to gain access to the IoT device, and (b) executing (running) the smart contract code after reading (accessing) the stored smart contract which is associated with the configuration information); and 
applying the received network configuration information (Smith: see above).  

As per claim(s) 2, 4, 8 and 15, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 3 and 9, Smith teaches wherein the smart contract is executed in response to a proxy system associated with the networking device invoking the smart contract, and wherein transmitting output comprises transmitting the output to the proxy system for forwarding to the networking device (Smith: see above & Figure 19: the associated IoT Hub system constitutes a proxy system).  

As per claim 4 – 5, 10 – 11 and 16 – 17, Smith teaches storing, in the distributed ledger, a further smart contract to the distributed ledger altering the network configuration information; executing the smart contract; and transmitting output from execution of the smart contract for receipt by the networking device, the output comprising altered network configuration information for the networking device (Smith: see above & Figure 60 / E-6110 and Figure 44 / E-4435 & E-4409: updating and applying different network configuration information (config. 1 & 2) associated with the smart contracts onto the IoT network device including either a same type of IoT network devices or different types of IoT network devices).  

As per claim 6, 12 and 18, Smith teaches wherein the network configuration information comprises at least one of a traffic policy, a quality of service policy, a network address, an Address Resolution Protocol table, or a routing table (Smith: see above & Figure 10: (e.g.) network traffic (trust) policy).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2310 – 2021
---------------------------------------------------